DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/356333 filed on June 23, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims are 1-20 are pending, of which claims 1-5, 7-11 and 14-18 are rejected under 102.  Claims 6, 12, 13, 19 and 20 are rejected under 103.  Claims 1-20 are rejected under Double Patenting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. US 11,106,529.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/356333
11,106,529 (16/935365)
1. A Post Package Repair (PPR) memory location reporting system, comprising: a non-volatile memory system; a volatile memory system; and a Basic Input/Output System (BIOS) that is coupled to the non-volatile memory system and the volatile memory system, wherein the BIOS is configured, during boot operations, to: identify, in the non-volatile memory system, a memory location identifier for a memory location that is included in the volatile memory system and that is associated with Post Package Repair (PPR); perform, in response to identifying that the memory location identifier is associated with PPR, PPR operations on the memory location; determine that the PPR operations on the memory location have failed; and provide, in at least one operating-system-accessible memory-location- use-prevention data structure in response to determining that the PPR operations on the memory location have failed, the memory location identifier, wherein the at least one operating-system-accessible memory-location-use-prevention data structure is configured for use by an operating system to prevent use of the memory location by the operating system.
1. A Post Package Repair (PPR) memory location reporting system, comprising: a non-volatile memory system; a volatile memory system; and a Basic Input/Output System (BIOS) that is coupled to the non-volatile memory system and the volatile memory system and that is provided by a hardware processor that is included on a BIOS processing system, wherein the BIOS is configured, during boot operations, to: identify, in the non-volatile memory system, a memory location identifier for a memory location that is included in the volatile memory system and that is associated with Post Package Repair (PPR); perform, in response to identifying that the memory location identifier is associated with PPR, PPR operations on the memory location; determine that the PPR operations on the memory location have failed; store, in a boot error report table in response to determining that the PPR operations on the memory location have failed, the memory location identifier, wherein the boot error report table is configured for use by an operating system to prevent use of the memory location by the operating system; and reserve, in a memory map in response to determining that the PPR operations on the memory location have failed, the memory location identifier, wherein the memory map is configured for use by the operating system to prevent use of the memory location by the operating system before the boot error report table is available.
2. The system of claim 1, further comprising: a processing system that is coupled to the volatile memory system and the BIOS, wherein the BIOS is configured, during runtime operations, to receive, from the processing system, the memory location identifier; and associate the memory location identifier with the PPR in the non-volatile memory system.
2. The system of claim 1, further comprising: a processing system that is coupled to the volatile memory system and the BIOS, wherein the BIOS is configured, during runtime operations, to receive, from the processing system, the memory location identifier; and associate the memory location identifier with the PPR in the non-volatile memory system.
3. The system of claim 1, wherein the BIOS is configured, during runtime operations, to: associate, in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier with failed PPR operations.
3. The system of claim 1, wherein the BIOS is configured, during runtime operations, to: associate, in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier with failed PPR operations.
4. The system of claim 1, wherein the BIOS is configured, during boot operations, to: associate, in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier that is associated with the failed PPR operations with a memory module identifier for a memory module that is connected to a first memory module connector and that includes a memory device having the memory location.

4. The system of claim 1, wherein the BIOS is configured, during boot operations, to: associate, in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier that is associated with the failed PPR operations with a memory module identifier for a memory module that is connected to a first memory module connector and that includes a memory device having the memory location.
5. The system of claim 1, wherein the at least one operating-system-accessible memory- location-use-prevention data structure includes at least one of a boot error report table and a memory map.
5. The system of claim 4, wherein the BIOS is configured to: detect, using the memory module identifier associated in the non-volatile memory system with the memory location identifier that is associated with the failed PPR operations, the memory module that is connected to a second memory module connector that is different than the first memory module connector.
6. The system of claim 5, wherein the boot error report table is an Advanced Configuration and Power Interface (ACPI) Boot Error Report Table (BERT), and wherein the memory map is a Universally Extensible Firmware Interface (UEFI) memory map.
6. The system of claim 1, wherein the boot error report table is an Advanced Configuration and Power Interface (ACPI) Boot Error Report Table (BERT), and wherein the memory map is a Universally Extensible Firmware Interface (UEFI) memory map.
7. An Information Handling System (IHS), comprising: a Basic Input/Output System (BIOS) processing system; and a BIOS memory system that is coupled to the BIOS processing system and that includes instructions that, when executed by the BIOS processing system, cause the BIOS processing system to provide a BIOS engine that is configured, during boot operations, to: identify, in a non-volatile memory system, a memory location identifier for a memory location that is included in a volatile memory system and that is associated with Post Package Repair (PPR); perform, in response to identifying that the memory location identifier is associated with PPR, PPR operations on the memory location; determine that the PPR operations on the memory location have failed; and provide, in at least one operating-system-accessible memory-location- use-prevention data structure in response to determining that the PPR operations on the memory location have failed, the memory location identifier, wherein the at least one operating-system-accessible memory-location-use-prevention data structure is configured for use by an operating system to prevent use of the memory location by the operating system.
7. An Information Handling System (IHS), comprising: a Basic Input/Output System (BIOS) processing system that includes at least one hardware processor; and a BIOS memory system that includes a non-transitory memory that is coupled to the BIOS processing system and that includes instructions that, when executed by the at least one hardware processor, cause the BIOS processing system to provide a BIOS engine that is configured, during boot operations, to: identify, in a non-volatile memory system, a memory location identifier for a memory location that is included in a volatile memory system and that is associated with Post Package Repair (PPR); 3 4846-4325-3734 v.1PATENT Docket No.: 16356.2185US01 (120186.01) Customer No. 160825 perform, in response to identifying that the memory location identifier is associated with PPR, PPR operations on the memory location; determine that the PPR operations on the memory location have failed; store, in a boot error report table in response to determining that the PPR operations on the memory location have failed, the memory location identifier, wherein the boot error report table is configured for use by an operating system to prevent use of the memory location by the operating system; and reserve, in a memory map in response to determining that the PPR operations on the memory location have failed, the memory location identifier, wherein the memory map is configured for use by the operating system to prevent use of the memory location by the operating system before the boot error report table is available.
8. The IHS of claim 7, wherein the BIOS engine is configured, during runtime operations, to: receive, from a primary processing system, the memory location identifier; and associate the memory location identifier with the PPR in the non-volatile memory system.
8. The IHS of claim 7, wherein the BIOS engine is configured, during runtime operations, to: receive, from a primary processing system, the memory location identifier; and associate the memory location identifier with the PPR in the non-volatile memory system.
9. The IHS of claim 7, wherein the BIOS engine is configured, during runtime operations, to: associate, in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier with failed PPR operations.
9. The IHS of claim 7, wherein the BIOS engine is configured, during runtime operations, to: associate, in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier with failed PPR operations.
10. The IHS of claim 7, wherein the BIOS engine is configured, during boot operations, to: associate, in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier that is associated with the failed PPR operations with a memory module identifier for a memory module that is connected to a first memory module connector and that includes a memory device having the memory location.
10. The IHS of claim 7, wherein the BIOS engine is configured, during boot operations, to: associate, in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier that is associated with the failed PPR operations with a memory module identifier for a memory module that is connected to a first memory module connector and that includes a memory device having the memory location.
11. The IHS of claim 7, wherein the at least one operating-system-accessible memory- location-use-prevention data structure includes at least one of a boot error report table and a memory map.
11. The IHS of claim 10, wherein the BIOS engine is configured to: 4 4846-4325-3734 v.1PATENT Docket No.: 16356.2185US01 (120186.01) Customer No. 160825 detect, using the memory module identifier associated in the non-volatile memory system with the memory location identifier that is associated with the failed PPR operations, the memory module that is connected to a second memory module connector that is different than the first memory module connector.
12. The IHS of claim 11, wherein the boot error report table is an Advanced Configuration and Power Interface (ACPI) Boot Error Report Table (BERT).
12. The IHS of claim 7, wherein the boot error report table is an Advanced Configuration and Power Interface (ACPI) Boot Error Report Table (BERT).
13. The IHS of claim 11, wherein the memory map is a Universally Extensible Firmware Interface (UEFI) memory map.
13. The IHS of claim 7, wherein the memory map is a Universally Extensible Firmware Interface (UEFI) memory map.
14. A method for reporting Post Package Repair (PPR) failure memory locations, comprising: identifying, by a Basic Input/Output System (BIOS) in a non-volatile memory system, a memory location identifier for a memory location that is included in a volatile memory system and that is associated with Post Package Repair (PPR); 20 4838-8809-7263 v.1PATENT Docket No.: 16356.2185US02 (120186.02) Customer No.: 0000160825 performing, by the BIOS in response to identifying that the memory location identifier is associated with PPR, PPR operations on the memory location; determining, by the BIOS, that the PPR operations on the memory location have failed; and providing, by the BIOS in at least one operating-system-accessible memory- location-use-prevention data structure in response to determining that the PPR operations on the memory location have failed, the memory location identifier, wherein the at least one operating-system-accessible memory-location-use-prevention data structure is configured for use by an operating system to prevent use of the memory location by the operating system.
14. A method for reporting Post Package Repair (PPR) failure memory locations, comprising: identifying, by a Basic Input/Output System (BIOS) in a non-volatile memory system, a memory location identifier for a memory location that is included in a volatile memory system and that is associated with Post Package Repair (PPR); performing, by the BIOS in response to identifying that the memory location identifier is associated with PPR, PPR operations on the memory location; determining, by the BIOS, that the PPR operations on the memory location have failed; storing, by the BIOS in a boot error report table in response to determining that the PPR operations on the memory location have failed, the memory location identifier, wherein the boot error report table is configured for use by an operating system to prevent use of the memory location by the operating system; and reserving, by the BIOS in a memory map in response to determining that the PPR operations on the memory location have failed, the memory location identifier, wherein the memory map is configured for use by the operating system to prevent use of the memory location by the operating system before the boot error report table is available.
15. The method of claim 14, further comprising: receiving, by the BIOS from a primary processing system, the memory location identifier; and associating, by the BIOS, the memory location identifier with the PPR in the non- volatile memory system.
15. The method of claim 14, further comprising: receiving, by the BIOS from a primary processing system, the memory location identifier; and associating, by the BIOS, the memory location identifier with the PPR in the non- volatile memory system.
16. The method of claim 14, further comprising: associating, by the BIOS in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier with failed PPR operations.  

16. The method of claim 14, further comprising: associating, by the BIOS in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier with failed PPR operations.
17. The method of claim 14, further comprising: associating, by the BIOS in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier that is associated with the failed PPR operations with a memory module identifier for a memory module that is connected to a first memory module connector and that includes a memory device having the memory location.
17.The method of claim 14, further comprising: associating, by the BIOS in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier that is associated with the failed PPR operations with a memory module identifier for a memory module that is connected to a first memory module connector and that includes a memory device having the memory location.
18. The method of claim 14, wherein the at least one operating-system-accessible memory- location-use-prevention data structure includes at least one of a boot error report table and a memory map.
18. The method of claim 14, further comprising: detecting, by the BIOS using the memory module identifier associated in the non- volatile memory system with the memory location identifier that is associated with the failed PPR operations, the memory module that is connected to a second memory module connector that is different than the first memory module connector.
19. The method of claim 18, wherein the boot error report table is an Advanced Configuration and Power Interface (ACPI) Boot Error Report Table (BERT).
19.The method of claim 14, wherein the boot error report table is an Advanced Configuration and Power Interface (ACPI) Boot Error Report Table (BERT).
20. The method of claim 18, wherein the memory map is a Universally Extensible Firmware Interface (UEFI) memory map.
20. The method of claim 14, wherein the memory map is a Universally Extensible Firmware Interface (UEFI) memory map.


        The claims of US Patent No. 11,106,529 do not explicitly teach to provide, in at least one operating-system-accessible memory-location- use-prevention data structure in response to determining that the PPR operations on the memory location have failed, the memory location identifier, wherein the at least one operating-system-accessible memory-location-use-prevention data structure is configured for use by an operating system to prevent use of the memory location by the operating system.  However, Wu (US Patent Application 2014/0053024) teaches a list of memory location errors, in Paragraphs 37 and 39.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the claims of US Patent No. 11,106,529 with to provide, in at least one operating-system-accessible memory-location- use-prevention data structure in response to determining that the PPR operations on the memory location have failed, the memory location identifier, wherein the at least one operating-system-accessible memory-location-use-prevention data structure is configured for use by an operating system to prevent use of the memory location by the operating system for the purpose of preventing use of a memory location.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  
As per claims 1-13, the claimed system has been read in view of applicant’s specification (see paragraphs 3 and 24).  The claimed apparatus appears to include elements which could be interpreted as including only software.  Software is not one of the four categories of invention and therefore these claims are not statutory.  Software is not a series of steps or acts and thus is not a process. Software is not a physical article or object and as such is not a machine or manufacture.  Software is not a combination of substances and therefore not a composition of matter.  In Paragraph 24 of the Specification, it states “the BIOS may be provided by firmware…”.  The Post Package Repair (PPR) memory location reporting system is not defined as only hardware.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11 and 14-18 is/are rejected under 35 U.S.C. 102 as being anticipated by Wu (US Patent Application 2017/0308447).

Claim 1, Wu teaches a Post Package Repair (PPR) memory location reporting system (View Wu ¶ 3, 5, 22; PPR status table), comprising: a non-volatile memory system (View Wu ¶ 56; RAM); a volatile memory system (View Wu ¶ 56; ROM); and a Basic Input/Output System (BIOS) that is coupled to the non-volatile memory system and the volatile memory system, wherein the BIOS is configured (View Wu ¶ 17, 20; BIOS), during boot operations, to: identify, in the non-volatile memory system, a memory location identifier for a memory location that is included in the volatile memory system and that is associated with Post Package Repair (PPR) (View Wu ¶ 7, 37, 43; location address of memory error);perform, in response to identifying that the memory location identifier is associated with PPR, PPR operations on the memory location (View Wu ¶ 6, 20, 40; run PPR); determine that the PPR operations on the memory location have failed (View Wu ¶ 3; ineffective repair action); provide, in at least one operating-system accessible memory-location-use-prevention data structure in response to determining that the PPR operations on the memory location have failed, the memory location identifier (View Wu ¶ 37, 39; PPR variables/list of address location with memory error); wherein the at least one operating-system-accessible memory-location-use-prevention data structure is configured for use by an operating system to prevent use of the memory location by the operating system (View Wu ¶ 37, 39; memory mask table).
Claim 7 is the system corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection Claim 1.
Claim 14 is the method corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Wu further teaches a processing system that is coupled to the volatile memory system and the BIOS (View Wu Fig. 1A ¶ 16; processor, memory, BIOS), wherein the BIOS is configured , during runtime operations, to receive, from the processing system, the memory location identifier (View Wu ¶ 7, 37, 43; location address of memory error); and associate the memory location identifier with the PPR in the non-volatile memory system (View Wu ¶ 37, 39; PPR variables/list of address location with memory error).
Claim 8 is the system corresponding to the system of Claim 2 and is therefore rejected under the same reasons set forth in the rejection Claim 2.
Claim 15 is the method corresponding to the system of Claim 2 and is therefore rejected under the same reasons set forth in the rejection Claim 2.

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Wu further teaches associate, in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier with failed PPR operations (View Wu ¶ 7, 39; memory mask table).
Claim 9 is the system corresponding to the system of Claim 3 and is therefore rejected under the same reasons set forth in the rejection Claim 3.
Claim 16 is the method corresponding to the system of Claim 3 and is therefore rejected under the same reasons set forth in the rejection Claim 3.
Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Wu further teaches associate, in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed (View Wu ¶ 7, 37, 43; location address of memory error), the memory location identifier that is associated with the failed PPR operations with a memory module identifier for a memory module that is connected to a first memory module connector and that includes a memory device having the memory location (View Wu ¶ 4, 7, 19, 37, 43, 59; location address of memory error, DIMM).
Claim 10 is the system corresponding to the system of Claim 4 and is therefore rejected under the same reasons set forth in the rejection Claim 4.
Claim 17 is the method corresponding to the system of Claim 4 and is therefore rejected under the same reasons set forth in the rejection Claim 4.
Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Wu further teaches detect, using the memory module identifier associated in the non-volatile memory system with the memory location identifier that is associated with the failed PPR operations, the memory module that is connected to a second memory module connector that is different than the first memory module connector (View Wu ¶ 4, 7, 19, 37, 43, 59; location address of memory error, one or more DIMMs).
Claim 11 is the system corresponding to the system of Claim 5 and is therefore rejected under the same reasons set forth in the rejection Claim 5.
Claim 18 is the method corresponding to the system of Claim 5 and is therefore rejected under the same reasons set forth in the rejection Claim 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Patent Application 2017/0308447) in view of Kumar (US Patent Application 2014/0053024) and in further view of Khatri (US Patent Application 2009/0070630).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5.  Wu does not explicitly teach the boot error report table is an Advanced Configuration and Power Interface (ACPI) Boot Error Report Table (BERT), and wherein the memory map is a Universally Extensible Firmware Interface (UEFI) memory map.

However, Kumar teaches the boot error report table is an Advanced Configuration and Power Interface (ACPI) Boot Error Report Table (BERT) (View Kumar ¶ 20, 29, 50; ACPI/BERT).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wu with the boot error report table is an Advanced Configuration and Power Interface (ACPI) Boot Error Report Table (BERT) since it is known in the art that a boot error report can be created (View Kumar ¶ 20, 29, 50).  Such modification would have allowed an error report to be created after a post package repair is executed.

However, Khatri teaches the memory map is a Universally Extensible Firmware Interface (UEFI) memory map (View Khatri ¶ 26; UEFI memory map).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wu with the memory map is a Universally Extensible Firmware Interface (UEFI) memory map since it is known in the art that memory locations can be mapped (View Khatri ¶ 33).  Such modification would have allowed memory to be mapped during the boot process.

Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Patent Application 2017/0308447) in view of Kumar (US Patent Application 2014/0053024).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 11.  Wu does not explicitly teach the boot error report table is an Advanced Configuration and Power Interface (ACPI) Boot Error Report Table (BERT).

However, Kumar teaches the boot error report table is an Advanced Configuration and Power Interface (ACPI) Boot Error Report Table (BERT) (View Kumar ¶ 20, 29, 50; ACPI/BERT).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wu with the boot error report table is an Advanced Configuration and Power Interface (ACPI) Boot Error Report Table (BERT) since it is known in the art that a boot error report can be created (View Kumar ¶ 20, 29, 50).  Such modification would have allowed an error report to be created after a post package repair is executed.
Claim 19 is the method corresponding to the system of Claim 12 and is therefore rejected under the same reasons set forth in the rejection Claim 12.

Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Patent Application 2017/0308447) in further view of Khatri (US Patent Application 2009/0070630).

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 11.  Wu does not explicitly teach the memory map is a Universally Extensible Firmware Interface (UEFI) memory map.

However, Khatri the memory map is a Universally Extensible Firmware Interface (UEFI) memory map (View Khatri ¶ 26; UEFI memory map).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wu with the memory map is a Universally Extensible Firmware Interface (UEFI) memory map since it is known in the art that memory locations can be mapped (View Khatri ¶ 26).  Such modification would have allowed memory to be mapped during the boot process.

Claim 20 is the method corresponding to the system of Claim 13 and is therefore rejected under the same reasons set forth in the rejection Claim 13.


Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.
On pages 7-8, Applicant argues that the post package repair (PPR) memory location reporting system should not be interpreted as including only software.
Examiner respectfully disagrees.  According to Paragraph 24, the BIOS may be provided by firmware.  The non-volatile memory system and the volatile memory system are not defined in the Specification as hardware or a device.  The post package repair (PPR) memory location reporting system is not defined in the Specification as hardware or a device.  Also, information handling systems may include a variety of hardware and software components, which does not exclude the system from being implemented using software only.  Therefore, the claims are interpreted as including only software.
On pages 9-10, Applicant argues that Wu does not teach “provide, in at least one operating-system accessible memory-location-use-prevention data structure in response to determining that the PPR operations on the memory location have failed, the memory location identifier; wherein the at least one operating-system-accessible memory-location-use-prevention data structure is configured for use by an operating system to prevent use of the memory location by the operating system”, in Claim 1.
Examiner respectfully disagrees with Applicant because Wu teaches that the PPR variables include a list of address location information of CPU, channel, DIMM, rank, device, bankgroup, bank or row that had memory error before. BIOS can use the PPR variable to test a target memory location and determine whether to trigger a PPR action or not.  Also, the BIOS or the controller can update a memory mask table of the server system and mask physical address(es) of the DIMM corresponding to the memory error, in Paragraphs 37 and 39.  Therefore, the failed memory location is identified and prevented from use.

Relevant Prior Art
From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Lai et al. (U.S. Patent Application 2016/0155514), hereinafter “Lai”.  Lai is cited on PTO-892 filed 7/27/2022.
	Lai: ¶ 91 teaches the UEFI/BIOS memory test method may perform isolation or masking off failed memory cells by preparing a memory mapping table and excluding the failed memory cell locations from the memory mapping table. The memory mapping table is used by the Operating System to determine which memory cells may be used during operation.
 
-Roophparvar et al. (U.S. Patent Application 2010/0115344) teaches as part of a power up procedure of a memory device, the locations of bad memory cells can be read from an array to prevent their use by the memory device during normal operation.

-Bilger et al. (U.S. Patent Application 2009/0287957) teaches detecting the failure of at least one memory cell, deactivating said at least one defective memory cell, assigning the address of said at least one defective memory cell to at least one replacement memory cell, tracking the number of remaining replacement memory cells by use of first tracking means, hiding the address of a defective memory cell to prevent further usage of this address instead of assigning said address to a replacement memory cell if said number of said replacement memory cells has reached a predefined number and tracking the remaining memory cells by use of second tracking means


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114